Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 27, 2017

The Court of Appeals hereby passes the following order:

A18A0665. EDWARD TYRONE CHISHOLM v. THE STATE.

      The trial court entered an order denying Edward Chisholm’s motion for an out-
of-time appeal on January 8, 2016. On Tuesday, February 9, 2016, Chisholm filed
a notice of appeal to this Court.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Chisholm’s notice of appeal is untimely,
as it was filed 32 days after entry of the order denying his motion for an out-of-time
appeal. Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/27/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Chisholm’s notice of appeal is dated February 2, 2016, but was not filed in
the trial court until February 9, 2016.